Judgment *291(denominated order), Supreme Court, New York County (Carol Arber, J.), entered December 23,1996, which denied petitioner’s application to annul respondent’s determination that petitioner is a nonresponsible bidder, and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s argument that it provided respondent with complete and accurate information in the questionnaire required by 9 RCNY 5-02 (e), and that respondent’s determination of nonresponsibility based upon material omissions in the questionnaire is therefore arbitrary and capricious, is premised on a misreading of unambiguous instructions and questions in the questionnaire that required petitioner to disclose the indictment of its former owner for tax fraud and prior findings of nonresponsibility even though reversed.
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.